Citation Nr: 0908465	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-33 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to November 29, 1995, 
for service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to June 
1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Milwaukee, 
Wisconsin.

The Veteran testified at a Travel Board hearing in September 
2007 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

In a November 2007 decision, the Board denied the Veteran's 
claim.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2008, the Court 
issued an order which granted a joint motion of the parties, 
dated that same month, for remand and to vacate the Board's 
November 2007 decision.  A copy of the motion and the Court's 
Order have been incorporated into the claims folder.
 

FINDING OF FACT

The Veteran's initial claim for service connection for an 
acquired psychiatric disorder was received by VA on July 18, 
1995.


CONCLUSION OF LAW

The criteria for an effective date of July 18, 1995 for the 
grant of service connection for an acquired psychiatric 
disorder have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Although the Veteran's claim was received prior to the 
enactment of the VCAA, the Act is applicable to his claim, as 
it was pending before VA and not final on the effective date 
of the Act.  See 66 Fed. Reg. 45,629 (August 29, 2001); VA 
O.G.C. Prec. Op. No. 7-2003 (November 19, 2003).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.

In a more recent precedent decision, however, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), the Court limited this 
holding in Dingess to situations where service connection was 
granted and the disability rating and effective date assigned 
prior to the enactment of the VCAA.  Although the Veteran's 
claim was received prior to the enactment of the VCAA, 
service connection was not granted, and an initial rating 
assigned, until after the Act's effective date.  Thus, as 
here, this did not occur until after the VCAA's enactment, 
the Veteran is entitled to a full content-compliant notice 
prior to the final adjudication of his claim.

This was accomplished via a July 2006 RO letter that informed 
the Veteran of all elements of VCAA notice and assistance, 
including what information is needed to support a downstream 
claim for an earlier effective date.  Further, the Veteran's 
claim was reviewed on a de novo basis after issuance of the 
letter by an October 2006 Statement of the Case (SOC).  Thus, 
VA's duty to notify in this case has been satisfied, and any 
timing-of-notice error was fully cured and rendered harmless.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or supplemental 
SOC (SSOC), is sufficient to cure a timing defect).

The record also reflects that VA has met its duty to assist 
the Veteran with the development of his claim, in that 
reasonable efforts were exerted to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file consists of his service treatment records and 
post-service medical records and examination reports, VA 
treatment records from the facilities identified by the 
Veteran, private treatment records from the providers 
identified by the Veteran, and the transcript of his hearing.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Governing Law and Regulation

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(a).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  38 C.F.R. § 
3.151(a).  

Procedural Background

A February 2002 rating decision granted service connection 
for an acquired psychiatric disorder, effective February 
1997.  The decision was premised on clear and unmistakable 
error (CUE) in a July 1997 rating decision that denied 
entitlement to service connection.  The Veteran submitted a 
timely appeal of the assigned effective date and initial 
rating.  A June 2002 rating decision determined the February 
2002 decision contained CUE, and assigned the currently 
assigned effective date of November 29, 1995, and also 
increased the initial rating to 100 percent, effective the 
same date.  The Veteran continued his appeal, and the 
November 2005 rating decision denied an effective date 
earlier than November 29, 1995.  The Veteran perfected his 
appeal of that determination.

Analysis

At his hearing before the undersigned, the Veteran asserted 
that since he was disabled when he was administratively 
discharged from active service in 1976, his effective date 
should date from 1976.  He also testified that he had 
continuously filed paperwork in Madison, WI, and that he had 
filed a claim prior to 1995.

The Board finds that the Veteran initially filed a claim for 
service connection for an acquired psychiatric disorder in 
July 1995.  A VA Form 21-526, Veteran's Application for 
Compensation or Pension was received by VA on July 18, 1995.  
The Board notes that while VA has previously construed this 
document as only an application for VA pension benefits, a 
close review of this document reveals that it should be 
interpreted as a claim for service connection for psychiatric 
disability.  The form notes that items 19, 20, and 21 should 
be skipped if a claimant is not seeking service connection 
for a service-connected disability.  In this case, while the 
Veteran left items 19 and 20 blank, he filled out item 21.  
As such, the Veteran did not skip all three times as 
instructed for a pension only claim, and thus his application 
must also be considered a claim for service connection.  
Additionally, on item 17 of this document the Veteran 
specifically stated that he was seeking VA benefits for a 
psychiatric disorder.  Furthermore, 38 C.F.R. § 3.151 
provides that a pension claim may also be considered as a 
claim for compensation.  Consequently, the Board is of the 
opinion that the VA Form 21-526 received from the Veteran on 
July 18, 1995 constitutes a claim for service connection for 
an acquired psychiatric disorder.  Since the Board has 
determined that the Veteran's initial claim for service 
connection for an acquired psychiatric disorder was received 
on July 18, 1995, and since the medical evidence reveals that 
the Veteran's psychiatric disorder was present prior to that 
date, an effective date of July 18, 1995 for the award of 
service connection for an acquired psychiatric disorder is 
warranted.  38 C.F.R. § 3.400.

While the Veteran did receive psychiatric treatment from VA 
beginning in 1976, shortly after his separation from active 
service, there is absolutely no record of his having filed a 
claim for service connection at any time prior to July 18, 
1995.  A report of medical treatment cannot serve as an 
implied initial claim for service connection.  See 38 C.F.R. 
§ 3.157 (2008).  Thus, the records of his VA treatment in 
1976 - 1977 did not serve as an informal claim for which the 
RO would have been responsible to provide the necessary forms 
for a formal claim.

Since the earliest record of the Veteran having filed for a 
benefit is July 18, 1995, the Veteran may not be awarded 
service connection prior to that date.  38 C.F.R. § 3.400.

In reaching this decision the Board considered all doubt in 
favor of the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an effective date of July 18, 1995, but no 
earlier, for the award of service connection for an acquired 
psychiatric disorder is granted, subject to the law and 
regulations governing the award of monetary benefits.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


